DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what member is “fitting between the cartridge support washer and the adjustment washer”.  Examiner cannot find any structural member that is positioned to be “fitting between the cartridge support washer and the adjustment washer”.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter, III et al. (US 20100072251 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Baxter, III et al. (US 20100072251 A1) in view of Barak (US 4930674 A) and further in view of Becerra et al. (US 20160374678 A1).
Regarding claim 1, Baxter, III et al. discloses a stapler (100) capable of adjusting a formed staple height of a suture staple in the stapler, comprising: a first handle portion (102) and the first handle portion including a cartridge support (122) located at a distal end, anvil support (139) located at a distal end, a cartridge assembly (150), a drive assembly (200/160/168), and an adjustment mechanism (230/134) for adjusting the formed staple height of the suture staple, and a second handle portion including an anvil (130) located at a distal end, wherein, the cartridge assembly includes suture staples [0055]; the drive assembly is configured to drive the suture staple to leave the cartridge assembly to reach the anvil to be pressed and formed [0055-0057]; and 
the adjustment mechanism is positioned at a bottom of the anvil (130) and comprises an anvil support washer (134) and an adjustment washer (230) placed below the anvil  support washer (134), an upper surface of the anvil support washer (134) fitting a bottom surface of anvil base (141/148), 
Baxter, III et al. fails to disclose an upper surface of the cartridge support washer fitting a bottom surface of one or more push pieces, a bottom surface of the adjustment washer fitting an upper surface of a bottom of the cartridge support, fitting between the cartridge support washer and the adjustment washer capable to be adjusted to change the position of a portion of the drive assembly to adjust a distance between the portion of drive assembly and the anvil such that the formed staple height of the suture staple in the stapler is adjusted.

Becerra et al. teaches an adjustment mechanism (82) that has an adjustment washer (80) placed below a cartridge support washer (82), an upper surface of the cartridge support washer (82) fitting a bottom surface of one or more push pieces (17/171 push on pushers 7 [0152]) wherein the adjustment mechanism is spaced apart from the anvil via the one or more push pieces ([0151-0152, 0174, 0206], figs. 1-7, 13-16, 70-71).
Given the teachings and suggestion of Baxter, III et al. of having an adjustment mechanism for spacing the jaws the desired gap, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adjustment mechanism to be installed with/under the cartridge to have a cartridge support washer and cartridge adjustment washer with an upper surface of the cartridge support washer fitting a bottom surface of one or more push pieces, a bottom surface of the adjustment washer fitting an upper surface of a bottom of the cartridge 
Regarding claim 2, Baxter, III et al. discloses a cartridge (150) and staple pushers (168) disposed corresponding to the suture staples [0055-0057]; the drive assembly comprises a push button (204) and a push piece (202) that is connected to the push button and has a wedge-shaped distal end (figs. 1-3 and 14); and the push button is pushed to push one or more push pieces [0065], one or more push pieces having the wedge-shaped distal end drives the staple pushers one by one to move in a direction towards the anvil, and the staple pushers push a suture staple out from a cartridge hole to penetrate tissue closed by the first handle portion and the second handle portion to reach the anvil to be pressed into a "B" shape [0065-0069, 0075].  
Regarding claims 12 and 15-16, Baxter, III et al. discloses the cartridge assembly is configured to be detached from the cartridge support (fig. 2), wherein there are two rows of suture staples [0055], wherein the 
Regarding claim 13, Baxter, III et al. discloses the first handle portion further comprises a fixing rod (107) located in the middle, and the first handle portion and the second handle portion is configured to be fixed through the fixing rod after the distal ends of the first handle portion and the second handle portion are closed [0058].  
Regarding claim 14, Baxter, III et al. discloses a staple slot piece (134) is disposed on the anvil, and the staple slot piece comprises a staple forming surface ([0075-0077], fig. 18).  
Regarding claim 17, Baxter, III et al. shows the cutting knife is disposed at a proximal end of the two push pieces, so that when the push button is pushed towards a distal end, tissue is sutured with suture staples and is then cut (figs. 9-10).  

Allowable Subject Matter
Claims 3-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an adjustment mechanism for adjusting a formed staple height of a suture staple in a stapler comprising all the structural and functional limitations and further comprising the adjustment mechanism is placed at a bottom of the cartridge and comprises a cartridge support washer and an adjustment washer, an upper surface of the cartridge support washer fits a bottom surface of one or more push pieces,  the adjustment washer is placed below the cartridge support washer, and a bottom surface of the adjustment washer fits an upper surface of a bottom of the cartridge support; the adjustment washer is kept unchanged in a vertical direction and is configured to move left and right in a horizontal direction, and the cartridge support washer is kept unchanged in the horizontal direction and is configured to move up and down in the vertical direction; and a lower surface of the cartridge support washer comprises one or more first height adjustment regions, and the adjustment washer is moved in the horizontal direction, to enable an upper surface of the adjustment washer to be in contact with the first height adjustment region, so as to adjust a height of 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on all newly applied features/sections of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also examiner contends that moving the stepped washers to increase/decrease height to be on the opposing jaw/cartridge is a simple reversal of the parts to achieve the same effect of changing the gap/height in which a rearrangement of parts or a reversal of parts has been held to be obvious for a skilled artisan for any reason such as adjustment and/or In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) , In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975), and a reversal of parts, In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  Moreover, given the teachings and suggestion of Baxter, III et al. of having an adjustment mechanism for spacing the jaws the desired gap, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adjustment mechanism to be installed with/under the cartridge to have a cartridge support washer and cartridge adjustment washer with an upper surface of the cartridge support washer fitting a bottom surface of one or more push pieces, a bottom surface of the adjustment washer fitting an upper surface of a bottom of the cartridge support, fitting between the cartridge support washer and the adjustment washer capable to be adjusted to change the position of a portion of the drive assembly to adjust a distance between the portion of drive assembly and the anvil such that the formed staple height of the suture staple in the stapler is adjusted for further adjustment, move the cartridge or push pieces rather than the anvil as taught by Barak and Becerra et al.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ROBERT F LONG/Primary Examiner, Art Unit 3731